Citation Nr: 0637199	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right shoulder.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in November 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO, in part, granted service 
connection for degenerative arthritis of the right shoulder 
and for degenerative joint disease of the left knee, and 
assigned a 10 percent disability rating for each.  The 
veteran testified at a Board hearing at the RO in September 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appealed the initial ratings assigned for his 
right shoulder and left knee disabilities.  The veteran had 
VA medical examinations in July 2002 and April 2004.  In 
September 2006, he had a hearing at the RO before the 
undersigned Veteran's Law Judge.  At the hearing, the veteran 
reported that he had received private medical treatment for 
his right shoulder and left knee disabilities, at WellStar 
Hospital in Cobb County, Georgia, and with Dr. Cain in 
Marietta, Georgia.  He also reported that his right shoulder 
and left knee disabilities had worsened since the last VA 
examination.  The Board will remand the case for the RO to 
obtain the veteran's private medical records, and for a new 
examination to document the current manifestations of the 
veteran's right shoulder and left knee disabilities.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Court has described the type and timing of notice that VA 
must provide to claimants under the VCAA.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 486.  

In this case, it does not appear that the RO sent the veteran 
a VCAA notice upon receipt of his claim for service 
connection.  In March 2006, the RO did send a letter 
regarding the assignment of disability ratings and effective 
dates when service connection was awarded.  As the veteran 
did not receive an original VCAA notice, the RO should 
provide basic notice in the course of the current remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
complete notice according to the 
requirements of the VCAA.

2.  The RO should take appropriate action 
to request copies of records of treatment 
from December 2002 to the present at 
WellStar Hospital in Cobb County, Georgia, 
and from Dr. Cain in Marietta, Georgia.  

3.  The RO should schedule the veteran for 
a VA examination to determine the current 
manifestations of his right shoulder 
degenerative arthritis and left knee 
degenerative joint disease.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination should report  the ranges of 
motion of those joints in degrees.  The 
examiner should report all findings in 
accordance with applicable VA rating 
criteria.  The examiner should also 
indicate whether there is impairment of 
function of those joints due to pain on 
motion, weakened movement, excess 
fatigability, diminished endurance, or 
incoordination.  Impairment due to such 
factors should, if feasible, be expressed 
in terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should also report whether there 
is evidence of recurrent subluxation or 
lateral instability of the left knee and, 
if so, whether it is slight, moderate, or 
severe in degree.

4.  Thereafter, the RO should review the 
expanded record and determine if higher 
ratings are warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



